PI-4 Rev..4/00 —

MILWAUKEE POLICE DEPARTMENT

Work Location CIB
REPORT ’ November 1, 2006

In the matter of: Harassment by neighbor EXHIBIT

pe x

This report is written by Detective Shannon Lewandowski assigned to CIB, late shift. Since the
summer of 2005, | have had multiple problems with my neighbor Lawrence Poggenburg who resides
at 5231 W. Washington BLVD. | have spoken to Sgt. Staton of District Three who has made
attempts to resolve the issues that Lawrence Poggenburg has, but was unsuccessful.

‘To: Michael W. DUBIS
Captain of Police

Poggenburg's actions consist of; blowing all of his leaves in front of my house; purposely
-barricading my vehicle with his lawn debris; snowblowing at 3:00am; damaging my plants that are
adjacent to his property in the front of my house; playing loud music and refusing to turn it down
when asked; harassing my children and coming onto my property after being told by Sgt. Staton to
leave me alone and not have any contact with my children. Lawrence Poggenburg has asked my
sons (12 and 16 years of age) to go out with him for ice cream, to babysit for him, and told them that
he does not like me. Poggenburg cut down a tree on his property. The tree fell onto my property —
which resulted in my having to resod that area.

When Lawrence Poggenburg bariccaded my car in,-with his tree and lawn debris, | removed it.
When he blew all of his leaves onto my front sidewalk and lawn, | removed them. When he plays his
loud music when | am sleeping during the day, | wear heaphones. | have done whatever possible to
remove that strife, however it is overbearing

In August of 2006, Lawrence Poggenberg threatened my job and my reputation. He stated to me
that "people like me do not belong on the Police Department" and would do whatever it took to either,
"make me move or get me fired, whichever comes first". | am a single parent and the provider for my
children. This threat caused me great concern. Lawrence Poggenburg has continually harassed me
verbally, as well as using the power of the Police Department to further harass me. He has also used
other agencies by giving me unfounded parking citations; such as the one issued on 10-31-06 at
1:25pm (CIT# 365025286) stating that | was parked within 4 feet of his driveway. The address that
the violation supposedly occurred at was his address of 5231 W. Washington Blvd. |, however, was
parked in front of my house at 1632 N 53™ St, not anywhere close to 5231 W Washington Blvd, and |
have a witness, my neighbor to the south of me, that can verify. It should be noted that there is no
driveway, for me to have parked within 4 teet of at 5231 W Washington Blvd. Poggenberg's driveway
is on 53" St. , approximately 1638 N 53” St.

| have done everything possible to get along with this neighbor. | am very active in my
neighborhood, and therefore whenever there is a problem in the neighborhood, | am frequently the
person neighbors turn to. He has threatened other neighbors with lawsuits or other legal issues in an
effort to intimidate them. Other neighbors have seen him violating traffic laws but were afraid to call
the police because they did not want to be harrassed as | have been. | am not the sole complainant
of Lawrence Poggenburg. Other neighbors have complained to me regarding his loud music and
refusal to give them the Washington Heights newsletter since becoming the area contact person etc.

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of2 Document 86h13 5 §
seat : ;
Since Lawrence Poggenburg moved in next door he has deliberately done whatever possible to
-impede my happiness by his persistant petty annoyances, as well as, causing me and other
neighbors, mental tribulations. His perpetual and unrelenting harrassment has cost me sleep, money
and time away from my children in an effort to deal with this situation. This Matter Of was written in
an effort to advise the Department of this situation so that when Poggenburg does attempt to make
good on his threat, there will be documented evidence of his motive.

| also request that this parking citation be released, for | was not only more than four feet from his
drive on 53° St., but | was also not parked at the location that the citation states on 10-31-06.

Respectfully submitted, Z
LT tb Tevva nde

Det. Shannon LEWANDOWSK!]
012860/67352

 

 

 

“77 "" "1357

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 2 Document 86-1
